Per Curiam.
Richard D. Stansel was admitted to practice law in the State of Nebraska on September 18, 1981.
On May 8, 1995, Stansel freely, voluntarily, and knowingly (1) filed a voluntary surrender of his license to practice law in Nebraska; (2) admitted that he violated Canon 1, DR 1-102(A)(1), (4), (5), and (6), of the Code of Professional Responsibility as adopted by the Nebraska Supreme Court; (3) admitted that he violated his oath of office as an attorney; and (4) consented to the entry of an order of disbarment.
On February 27, 1995, a disciplinary complaint was filed against Stansel by the Counsel for Discipline of the Nebraska State Bar Association. The complaint alleged that Stansel practiced law during a suspension for nonpayment of bar dues; neglected to complete legal work in a timely manner for which he was retained; and misled a client as to the status of her case by telling her that her “Petition for Dissolution of Marriage” had been filed when, in fact, the petition had not been filed.
As stated, Stansel freely, voluntarily, and knowingly admitted that he violated DR 1-102(A)(1), (4), (5), and (6) of the Code of Professional Responsibility. DR 1-102(A) provides that “[a] lawyer shall not: (1) Violate a Disciplinary Rule[;] ... (4) Engage in conduct involving dishonesty, fraud, deceit, or misrepresentation^] (5) Engage in conduct that is prejudicial to the administration of justice[; or] (6) Engage in any other conduct that adversely reflects on his [or her] fitness to practice law.”
Stansel waived his right to notice, appearance, and hearing prior to entry of this order.
We accept Stansel’s surrender of his license to practice law *64in Nebraska and order him disbarred from the practice of law in the State of Nebraska effective immediately.
Judgment of disbarment.
Fahrnbruch, J., not participating.